Citation Nr: 0118991	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 decision of the VA Regional 
Office (the RO) in Manila, the Republic of the Philippines, 
which determined that the claimant was not entitled to VA 
death benefits because her deceased husband lacked status as 
a veteran.  

The Board notes that the appellant appeared and testified 
before a Hearing Officer at the RO in Manila, in November 
2000; a transcript of such is of record.  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the deceased had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant's deceased spouse have 
not been met.  38 U.S.C.A. §§ 101(2), 107(b), 1310, 1541 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 
(4), 3.6, 3.8, 3.9(a), 3.203 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991). The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The Board notes 
that the present matter has not been subject to the well-
grounded claim requirement, and thus those provisions of the 
VCAA relating to the elimination of that requirement are 
moot.

Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary (the 
sections in which they will be codified in title 38, United 
States Code, are noted in parentheses):

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application (38 U.S.C.A. § 
5102).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim 
(38 U.S.C.A. § 5103(a)).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant (38 U.S.C.A. § 5103(a)).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim (38 
U.S.C.A. § 5103A(a)).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(b)(1)).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to  the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

(8) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include obtaining the following 
records, if relevant to the claim: (a) the claimant's 
service medical records and, if the claimant has 
furnished the Secretary information sufficient to 
locate such records, other relevant records 
pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); (b) 
records of relevant medical treatment or examination 
of the claimant at Department health-care facilities 
or at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records (38 U.S.C.A. § 5103A(c)(2)); (c) any other 
relevant records held by any Federal department or 
agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a 
decision on a claim for this purpose if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) -- 
(a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent 
symptoms of disability; and (b) indicates that the 
disability or symptoms may be associated with the 
claimant's active military, naval, or air service; 
but (c) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim (38 
U.S.C.A. § 5103A(d).

(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate (38 U.S.C.A. § 
5103A(g)).

(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the Secretary 
(38 U.S.C.A. § 5107(a)).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, a claim to establish qualifying 
service for purposes of basic eligibility for VA benefits, by 
its very nature, has an extremely narrow focus.  The RO, in 
the denial notification letter of August 1999, the statement 
of the case issued in March 2000, and the supplemental 
statement of the case provided to the claimant by the Hearing 
Officer in December 2000, has set forth the law and facts in 
a fashion that clearly and adequately informed the appellant 
of the very limited and specific type of evidence needed to 
substantiate her claim.

The RO has previously secured a report from the appropriate 
service department, which advised that the appellant's late 
husband had no qualifying service with the U.S. Armed Forces.  
The appellant has neither submitted nor made reference to any 
additional records which would tend to rebut the report of 
the service department.  It appears clear, therefore, that 
there plainly is no outstanding Federal Government record 
that could substantiate the claim.  There just as plainly is 
no reasonable possibility that there is any other evidence 
that could substantiate the claim by establishing qualifying 
service.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer adjudication.  
Moreover, it appears equally clear that any implementing 
regulations which will be issued under the VCAA will not 
change the picture in this matter, since they will affect 
only VA notice and development procedures, and not the 
underlying substantive law as to basic eligibility for VA 
benefits. 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
her as to the evidence needed, and in obtaining evidence 
pertaining to her claim, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, supra.

II.  Facts and Analysis

The appellant contends that her deceased husband served in 
the Philippine Army when it was called into service by the 
United States Armed Forces.  

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2000).  The law also authorizes payment of a pension to a 
veteran who has the requisite service.  38 U.S.C.A. § 1521 
(West 1991).  Similarly, benefits may be payable to the 
surviving spouse of a veteran whose death was service 
connected, pursuant to 38 U.S.C.A. § 1310, and non-service-
connected death pension is payable to the surviving spouse of 
a veteran of certain wartime service, under 38 U.S.C.A. 
§ 1541.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2000).  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2000)

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

In the present case, the appellant submitted a VA Form 21-
534, Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child, in February 1999, along with a death certificate, 
marriage license, and certificate of honorable discharge from 
the Philippine Army.  On the Form 21-534, the claimant 
checked a box indicating that she was claiming that the 
veteran's death was due to service.  Although it thus appears 
that the appellant is seeking dependency and indemnity 
compensation for the cause of her late husband's death, 
rather than non-service-connected death pension, the 
threshold matter of qualifying status as a the survivor of a 
veteran must be resolved, in either type of claim, before 
substantive entitlement may be addressed.

In June 1999 the RO received certification from the U.S. Army 
Reserve Personnel Center in St. Louis, Missouri, that the 
decedent had no recognized service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
The Court of Appeals for Veterans Claims has held that "VA 
is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

At her hearing in November 2000, the appellant submitted an 
affidavit from an individual, M.A., who averred he had served 
with the appellant's late husband during World War II, and 
that the appellant's late husband had performed recognized 
guerrilla service for purposes of U.S. Government benefits.

While the Board acknowledges the appellant's testimony in 
November 2000 before the RO that her husband served in the 
Philippine Army in the service of the United States Armed 
Forces, "service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, supra.  In cases for VA benefits where the 
requisite veteran status is at issue, the relevant question 
is whether the claimant has qualifying service under title 38 
of the United States Code and the regulations promulgated 
pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Where service department certification is 
required, see 38 C.F.R. § 3.203(c), the service department's 
decision on such matters is conclusive and binding upon VA.  
Thus, if the United States service department refuses to 
verify the decedent's claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria, supra.

In short, under 38 C.F.R. §§ 3.9 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The Board notes that the proper course 
for the applicant who believes there is a reason to dispute 
the report of the service department or the contents of 
military records is to pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994). 

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
have been received to warrant recertification.  See 
Sarmiento, supra.  Accordingly, the Board finds that VA has 
fulfilled its duty under 38 C.F.R. § 3.203(c).  

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the decedent was not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
of entitlement to VA benefits, as the surviving spouse of the 
decedent, must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994), 38 C.F.R. § 3.1(y)(1).


ORDER

Because the appellant's deceased husband was not a veteran 
for purposes of entitlement to VA benefits, basic eligibility 
for VA benefits is not demonstrated, and the appeal is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

